Title: From George Washington to Alexander McDougall, 30 June 1781
From: Washington, George
To: McDougall, Alexander


                        Dear Sir

                            Head Quarters Peekskill June 30th 1781
                        
                        I have just recd your favor of this date.
                        As the Artillery Men are wanted for a particular purpose, I request you to have them sent down this night
                            & not wait for the Peices of Artillery, unless you can immediately find the means of conveyance for the 12
                            Pounders—Let the Officer report himself at Head Quarters when he arrives. I am Dr Sr &c.
                        
                            G.W.
                        
                    